DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 is not a complete sentence so it is grammatically incorrect. In addition, the conditional sentence “if it is concluded that the registered behaviour is a frequently occurring behaviour of the user” is missing the consequence statement. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 10-11, 15-20, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,880,613 by Maeng in view of US Patent No. 9,297,882 by Bhatia.

As to Claim 1, Maeng teaches a method by a wireless communications device [Maeng, Col 6, Lines 3-10, Radio frequency communications device OIDDM 200] carried by a user  for 
acquiring information identifying an expected set of objects [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, Object identification discrimination module (OIDDM) 200 detects if one or more object identification tag(s) 211 are proximal to it] which are associated with the detected activity [Maeng, Col 2, Lines 42-67, Objects identification tags are coupled to an activity such as exiting a location (e.g., a building)]; 
based on the detection of the activity [Maeng, Col 4, Lines 43-58, Sensor 105 detects proximity and based on that if the user is leaving without one or more object identification tag(s) 103, OIDDM 101 determines that a user does not have one or more object identification tag(s) 103 and alerts the user], determining based on sensing short-range radio signaling from proximately located objects and comparison of object identities obtained from the sensed radio signaling to the objects in the expected set, whether at least one of the objects in the expected set is not in proximity of the wireless communications device [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, OIDDM 200 determines that a user does not have one or more object identification tag(s)]; and 
based on the determination indicating that one of the objects in the expected set is not in the proximity of the wireless communications device, notifying the user that at least one of the objects in the expected set is not in proximity of the wireless communications device [Maeng, Fig. 2 and Col 4, Lines 9-24, If OIDDM 200 determines that a user does not have one or more object identification tag(s), it alerts the user that the item with the object identification tag has been forgotten].

In analogous art, Bhatia provides for a method that comprises detecting an activity sensed as a change in location from a first geographic location [Coordinates within the maximum distance 204, see Fig. 2] to a second geographic location [Coordinates outside the maximum distance 204, see Fig. 2] spaced apart from the first geographic location [Coordinates within and outside the maximum distance 204 are spaced apart, see Fig. 2] of the wireless communications device [Device 202(2), see Fig. 2] carried by the user [The notification module 108 obtains coordinates to identify the geographic locations of the cellular phone that has moved beyond the maximum distance, see Col 9, Lines 48-63 and Col 2, Lines 22-24].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method Maeng to include detecting an activity sensed as a change in location from a first geographic location to a second geographic location spaced apart from the first geographic location of the wireless communications device carried by the user, as taught by Bhatia, in order to improve user experience by notifying the user for certain activities [see Col 1, Lines 6-22 of Bhatia].
As to Claim 2, the combination of Maeng and Bhatia teaches the method according to claim 1, further comprising: 
determining an actual set of objects which are in proximity of the wireless communications device [Maeng, Fig. 5, Step 501 identifies the object identification tags and 
determining whether at least one of the objects in the expected set is not in the actual set [Maeng, Fig. 5, Item 502 determines if a registered tag is missing].
As to Claim 3, the combination of Maeng and Bhatia teaches the method according to claim 2, further comprising: 
querying the user whether any objects of the determined actual set of objects are to be added to the expected set of objects for the detected activity [Maeng, Col 6, Lines 55-59, Adding/deleting object identification tags to/from the set]; 
receiving from the user, in response to the query, an indication from the user regarding which objects of the determined actual set are to be included in the expected set [Maeng, Col 6, Lines 55-59, Adding/deleting object identification tags to/from the set manually or electronically]; and 
updating the expected set of objects associated with the detected activity to further include the user-indicated objects of the determined actual set [Maeng, Col 7, Lines 1-16, The list of object identification tags are updated].  
As to Claim 4, the combination of Maeng and Bhatia teaches the method according to claim 2, further comprising: 
storing the determined actual set of objects as a new expected set associated with the detected activity, if information identifying an expected set of objects is not available [Maeng, Col 6, Lines 55-67, The list of object identification tags are revised, updated, and stored when new object tags are added or existing object tags are removed].
Claim 5, the combination of Maeng and Bhatia teaches the method according to claim 4, further comprising: 
querying the user whether the objects of the determined actual of objects are to be stored as the new expected set of objects for the detected activity [Maeng, Col 6, Lines 55-67, The list of object identification tags are revised, updated, and stored when new object tags are added or existing object tags are removed]; and
receiving from the user, in response to the query, an indication from the user regarding which objects of the determined actual set are to be included in the new expected set, wherein the step of storing the determined actual set of objects as a new expected set associated with the detected activity comprises [Maeng, Col 6, Lines 55-59, Adding/deleting object identification tags to/from the set manually or electronically]: 
storing the user-indicated objects of the determined actual set as the new expected set associated with the detected activity [Maeng, Col 6, Lines 55-67, The list of object identification tags are revised, updated, and stored when new object tags are added or existing object tags are removed].  
As to Claim 6, the combination of Maeng and Bhatia teaches the method according to claim 1, further comprising: 
receiving from the user, in response to notifying the user that at least one of the objects in the expected set is not in proximity of the wireless communications device, an indication that one or more objects in the expected set should be removed from the expected set for the detected activity [Maeng, Col 6, Lines 55-59, Adding/deleting object identification tags to/from the set manually or electronically]; and 

As to Claim 8, the combination of Maeng and Bhatia teaches the method according to claim 1, wherein: 
a behaviour of the user is registered [The user sets up OIDDM 200 to detect object identification tag(s) 211 between 7 AM and 10 AM and not detect object identification tag(s) 211 at other times or days of the week or to identify some object identification tag(s) 211 during certain times of the day or night, hence registering the user behaviour, see Col 7, Lines 61-66 of Maeng], and if it is concluded that the registered behaviour is a frequently occurring behaviour of the user [Certain times of the day or night, hence a frequently occurring behaviour of the user, see Col 7, Lines 61-66 of Maeng] and a group of objects are registered as being carried by the user when said frequently occurring behaviour of the user is registered [Identify some object identification tag(s) 211, see Col 7, Lines 61-66 of Maeng], the group of objects being specified as the expected set of objects associated with the activity sensed as a change in location of the wireless communications device carried by the user [Maeng, Col 2, Lines 42-67, Objects identification tags are coupled to an activity such as exiting a location (e.g., a building)].
The Examiner notes that the limitation is contingent, due to the use of "if is concluded …" and “when said frequently …” in a method claim, and hence is not within the patentable scope of the claim. However, for compact prosecution, prior art was applied to the limitation.
Claim 10, the combination of Maeng and Bhatia teaches the method according to claim 1, wherein the user is notified by at least one of: emitting an audible sound, displaying a message, generating a haptic notification, and triggering another wireless communications device to notify the user [Maeng, Fig. 5, Step 506, User gets alerted by audible and/or visual warnings].  
As to Claim 11, the combination of Maeng and Bhatia teaches the method according to claim 1, wherein the information identifying the expected set of objects is retrieved from a database [Maeng, Col 7, Lines 17-23, References to object identification tags are maintained within a list stored on a computer within the home network, wherein the OIDDM 200 communicates with the network to obtain the list from the computer].
As to Claim 33, the combination of Maeng and Bhatia teaches the method of Claim 1, wherein the expected set of objects is determined based on a location of the wireless communications device or a change thereof [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, Object identification discrimination module (OIDDM) 200 detects if one or more object identification tag(s) 211 are proximal to it, wherein objects identification tags are coupled to an activity such as exiting a location (e.g., a building) as disclosed in Col 2, Lines 42-67]. 
As to Claim 15, Maeng teaches a wireless communications device carried by a user [Maeng, Col 6, Lines 3-10, Radio frequency communications device OIDDM 200] for monitoring objects capable of wireless communications, the device comprising: 
a communication interface [Maeng, Fig. 3 and Col 9, Lines 12-13, Object ID detector 307 (e.g., an RFID reader)] configured to sense short-range radio signaling from proximately located objects [Maeng, Col 9, Lines 10-13, RFID chip 402 transmits a unique identification number for 
a processor [Maeng, Fig. 3, Processor 302] connected to the communication interface [Maeng, Fig. 3, Processor 302 connected to Object ID detector 307]; and 
a memory [Maeng, Fig. 3, Processor with Memory 302] containing instructions executable by the processor to perform operations to:
acquire information identifying an expected set of objects [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, Object identification discrimination module (OIDDM) 200 detects if one or more object identification tag(s) 211 are proximal to it] which are associated with the detected activity [Maeng, Col 2, Lines 42-67, Objects identification tags are coupled to an activity such as exiting a location (e.g., a building)]; 
determine whether at least one of the objects in the expected set is not in proximity of the wireless communications device based on comparison of object identities obtained from the sensed radio signaling from the proximately located objects to the objects in the expected set [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, OIDDM 200 determines that a user does not have one or more object identification tag(s)]; and 
based on the determination indicating that one of the objects in the expected set is not in the proximity of the wireless communications device, notify the user that at least one of the objects in the expected set is not in proximity of the wireless communications device [Maeng, Fig. 2 and Col 4, Lines 9-24, If OIDDM 200 determines that a user does not have one or more object identification tag(s), it alerts the user that the item with the object identification tag has been forgotten].  

In analogous art, Bhatia provides for a processor that performs an operation to detect an activity sensed as a change in location from a first geographic location [Coordinates within the maximum distance 204, see Fig. 2] to a second geographic location [Coordinates outside the maximum distance 204, see Fig. 2] spaced apart from the first geographic location [Coordinates within and outside the maximum distance 204 are spaced apart, see Fig. 2] of the wireless communications device [Device 202(2), see Fig. 2] carried by the user [The notification module 108 obtains coordinates to identify the geographic locations of the cellular phone that has moved beyond the maximum distance, see Col 9, Lines 48-63 and Col 2, Lines 22-24].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor the system of Maeng to detect an activity sensed as a change in location from a first geographic location to a second geographic location spaced apart from the first geographic location of the wireless communications device carried by the user, as taught by Bhatia, in order to improve user experience by notifying the user for certain activities [see Col 1, Lines 6-22 of Bhatia].
As to Claim 16, the combination of Maeng and Bhatia teaches the wireless communications device according to claim 15, being further operative to: 
determine an actual set of objects which are in proximity of the wireless communications device [Maeng, Fig. 5, Step 501 identifies the object identification tags and compares them with 
determine whether at least one of the objects in the expected set is not in the actual set [Maeng, Fig. 5, Item 502 determines if a registered tag is missing].  
As to Claim 17, the combination of Maeng and Bhatia teaches the wireless communications device according to claim 16, being further operative to: 
query the user whether any objects of the determined actual set of objects are to be added to the expected set of objects for the detected activity [Maeng, Col 6, Lines 55-59, Adding/deleting object identification tags to/from the set]; 
receive from the user, in response to the query, an indication from the user regarding which objects of the determined actual set are to be included in the expected set [Maeng, Col 6, Lines 55-59, Adding/deleting object identification tags to/from the set manually or electronically]; and 
update the expected set of objects associated with the detected activity to further include the user-indicated objects of the determined actual set [Maeng, Col 7, Lines 1-16, The list of object identification tags are updated].  
As to Claim 18, the combination of Maeng and Bhatia teaches the wireless communications device according to claim 16, being further operative to: 
store the determined actual set of objects as a new expected set associated with the detected activity, if information identifying an expected set of objects is not available [Maeng, Col 6, Lines 55-67, The list of object identification tags are revised, updated, and stored when new object tags are added or existing object tags are removed]. 
Claim 19, the combination of Maeng and Bhatia teaches the wireless communications device according to claim 18, being further operative to: 
query the user whether the objects of the determined actual set of objects are to be stored as the new expected set of objects for the detected activity [Maeng, Col 6, Lines 55-67, The list of object identification tags are revised, updated, and stored when new object tags are added or existing object tags are removed]; and 
receive from the user, in response to the query, an indication from the user regarding which objects of the determined actual set are to be included in the new expected set; and being further operative, when storing the determined actual set of objects as a new expected set associated with the detected activity [Maeng, Col 6, Lines 55-59, Adding/deleting object identification tags to/from the set manually or electronically], to: 
store the user-indicated objects of the determined actual set as the new expected set associated with the detected activity [Maeng, Col 6, Lines 55-67, The list of object identification tags are revised, updated, and stored when new object tags are added or existing object tags are removed].  
As to Claim 20, the combination of Maeng and Bhatia teaches the wireless communications device according to claim 15, being further operative to: 
receive from the user, in response to notifying the user that at least one of the objects in the expected set is not in proximity of the wireless communications device, an indication that one or more objects in the expected set should be removed from the expected set for the detected activity [Maeng, Col 6, Lines 55-59, Adding/deleting object identification tags to/from the set manually or electronically]; and 
.

Claims 12-14, 31-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,880,613 by Maeng in view of US Patent No. 9,297,882 by Bhatia and further view of U.S. PG Pub. No. 20160048283 by Yang et al.

As to Claim 12, the combination of Maeng and Bhatia teaches the method according to claim 1, wherein a plurality of sets of objects are associated with the user [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, Object identification discrimination module (OIDDM) 200 detects if one or more object identification tag(s) 211 associated with the user are proximal to it], however,
The combination of Maeng and Bhatia does not explicitly teach that the acquiring information comprises selecting the expected set of objects from among the sets of objects associated with the user based on occurrence of a calendar event which is associated with the expected set of objects in a calendar application executed by the wireless communications device. 
In analogous art, Yang teaches that the acquiring information comprises selecting the expected set of objects from among the sets of objects associated with the user based on occurrence of a calendar event which is associated with the expected set of objects in a calendar 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the acquiring step of Maeng such that the acquiring information comprises selecting the expected set of objects from among the sets of objects associated with the user based on occurrence of a calendar event which is associated with the expected set of objects in a calendar application executed by the wireless communications device as taught by Yang in order to improve user experience when using reduced-size electronic devices by providing alert to the user based on calendar events and weather forecast [Yang, Para 3].
As to Claim 13, the combination of Maeng and Bhatia teaches the method according to claim 1, however,
The combination of Maeng and Bhatia does not explicitly teach that a defined one of the objects is associated with a defined weather condition, and the acquiring information comprises obtaining a weather forecast and to include the defined one of the objects in the expected set of objects responsive to the defined weather condition being satisfied by the weather forecast. 
In analogous art, Yang provides for a defined one of the objects is associated with a defined weather condition, and the acquiring information comprises obtaining a weather forecast and to include the defined one of the objects in the expected set of objects responsive to the defined weather condition being satisfied by the weather forecast [Yang, Para 297, Device 900 obtains data representing an activity by accessing a calendar application and obtaining data 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the acquiring step of Maeng such that a defined one of the objects is associated with a defined weather condition, and the acquiring information comprises obtaining a weather forecast and to include the defined one of the objects in the expected set of objects responsive to the defined weather condition being satisfied by the weather forecast as taught by Yang in order to improve user experience when using reduced-size electronic devices by providing alert to the user based on calendar events and weather forecast [Yang, Para 3].
As to Claim 14, the combination of Maeng, Bhatia and Yang teaches the method according to claim 13, further comprising: 
acquiring, from the wireless communications device, information regarding which objects are in proximity of the wireless communications device [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, Object identification discrimination module (OIDDM) 200 detects if one or more object identification tag(s) 211 are proximal to it].  
As to Claim 31, the combination of Maeng and Bhatia teaches the wireless communications device according to claim 15, wherein a plurality of sets of objects are associated with the user [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, Object identification discrimination module (OIDDM) 200 detects if one or more object identification tag(s) 211 associated with the user are proximal to it], however,
The combination of Maeng and Bhatia does not explicitly teach that the wireless communications device is further operative when acquiring the information to select the 
In analogous art, Yang provides for a wireless communications device that is further operative when acquiring the information to select the expected set of objects from among the sets of objects associated with the user based on occurrence of a calendar event which is associated with the expected set of objects in a calendar application executed by the wireless communications device [Yang, Para 297, Device 900 obtains data representing an activity by accessing a calendar application and obtaining data for an event entered by the user in the calendar].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication interface, processor and memory of the system of Maeng such that the wireless communications device is further operative when acquiring the information to select the expected set of objects from among the sets of objects associated with the user based on occurrence of a calendar event which is associated with the expected set of objects in a calendar application executed by the wireless communications device as taught by Yang in order to improve user experience when using reduced-size electronic devices by providing alert to the user based on calendar events and weather forecast [Yang, Para 3].
As to Claim 32, the combination of Maeng and Bhatia teaches the wireless communications device according to claim 15, however,
The combination of Maeng and Bhatia does not explicitly teach that a defined one of the objects is associated with a defined weather condition, and the wireless communications device 
In analogous art, Yang provides for a defined one of the objects that  is associated with a defined weather condition, and a wireless communications device that is further operative when acquiring the information to obtain a weather forecast and to include the defined one of the objects in the expected set of objects responsive to the defined weather condition being satisfied by the weather forecast [Yang, Para 297, Device 900 obtains data representing an activity by accessing a calendar application and obtaining data for an event entered by the user in the calendar and alerts the user based on the current or forecasted weather condition].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication interface, processor and memory of the system of Maeng such that the defined one of the objects is associated with a defined weather condition, and the wireless communications device is further operative when acquiring the information to obtain a weather forecast and to include the defined one of the objects in the expected set of objects responsive to the defined weather condition being satisfied by the weather forecast as taught by Yang in order to improve user experience when using reduced-size electronic devices by providing alert to the user based on calendar events and weather forecast [Yang, Para 3].
As to Claim 35, the combination of Maeng and Bhatia teaches the method of Claim 1, however,
The combination of Maeng and Bhatia does not explicitly teach that the expected set of objects is determined based on current weather conditions. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the acquiring and the determining steps of Maeng to include the expected set of objects to be determined based on current weather conditions as taught by Yang in order to improve user experience when using reduced-size electronic devices by providing alert to the user based on calendar events and weather forecast [Yang, Para 3].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,880,613 by Maeng in view of US Patent No. 9,297,882 by Bhatia and further view of U.S. PG Pub. No. 20160048283 by Yang et al. and U.S. PG Pub. No. 20150382160 by Slay, Jr. et al.

As to Claim 7, the combination of Maeng and Bhatia teaches the method according to claim 1, wherein the activity which is performed by the user of the wireless communications device is detected based on at least one, a combination, or a pattern, of: 
a location of the wireless communications device or a change thereof [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, Object identification discrimination module (OIDDM) 200 detects if one or more object identification tag(s) 211 are proximal to it, wherein objects identification tags are coupled to an activity such as exiting a location (e.g., a building) as disclosed in Col 2, Lines 42-67], however,

In analogous art, Yang provide for an activity which is performed by the user of the wireless communications device is detected based on current weather conditions [Yang, Para 297, Device 900 obtains data representing an activity by accessing a calendar application and obtaining data for an event entered by the user in the calendar and alerts the user based on the current or forecasted weather condition].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the acquiring and the determining steps of Maeng to include the activity which is performed by the user of the wireless communications device to be detected based on current weather conditions as taught by Yang in order to improve user experience when using reduced-size electronic devices by providing alert to the user based on calendar events and weather forecast [Yang, Para 3].
The combination of Maeng, Bhatia and Yang does not explicitly teach that the activity which is performed by the user of the wireless communications device is detected based on a motion pattern of the wireless communications device or a change thereof. 
In analogous art, Slay provided for an activity which is performed by the user of the wireless communications device is detected based on a motion pattern of the wireless communications device or a change thereof [Slay, Para 56, It is determined whether mobile communication device 130 is moving faster than a particular threshold, hence a motion pattern].
.

Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,880,613 by Maeng in view of US Patent No. 9,297,882 by Bhatia and further view of U.S. PG Pub. No. 2015/0382160 by Slay, Jr. et al.

As to Claim 34, the combination of Maeng and Bhatia teaches the method of Claim 1, however,
The combination of Maeng and Bhatia does not explicitly teach that the expected set of objects is determined based on a motion pattern of the wireless communications device or a change thereof. 
In analogous art, Slay teaches the expected set of objects is determined based on a motion pattern of the wireless communications device or a change thereof [Slay, Para 56, It is determined whether mobile communication device 130 is moving faster than a particular threshold, hence a motion pattern].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the acquiring and the determining steps of Maeng to be based specifically .

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Argument (1): Regarding Claims 1 and 15, Applicant argues that Applicant asserts that the cited art fails to teach at least the following features of Claim 1: "detecting an activity sensed as a change in location from a first geographic location to a second geographic location spaced apart from the first geographic location of the wireless communications device carried by the user". Chaudhri in the cited paragraphs discloses that the process may be performed by host device 2600. (See at least Chaudhri, [0242]). Chaudhri teaches determining location of the host device 2600 relative to a card indicating a location to a wearable device 100. The host device's awareness of change in location occurs only if it no longer is in the relevant location for the card, which Chaudhri teaches may be due to the host device 2600 becoming sufficiently separated in location from the card location or the "card expires." Therefore, Chaudhri teaches a change in relative location between the host device 2600 and the card location. Chaudhri does not teach any way for the host device 2600 that it has changed in geographic location from a first geographic location to a second geographic location spaced apart from the first geographic 
Examiner’s Response: Examiner agrees with the Applicant that Chaudhri does not explicitly teach the amended limitation "detecting an activity sensed as a change in location from a first geographic location to a second geographic location spaced apart from the first geographic location of the wireless communications device carried by the user". However, Bhatia provides for a method that comprises detecting an activity sensed as a change in location from a first geographic location [Coordinates within the maximum distance 204, see Fig. 2] to a second geographic location [Coordinates outside the maximum distance 204, see Fig. 2] spaced apart from the first geographic location [Coordinates within and outside the maximum distance 204 are spaced apart, see Fig. 2] of the wireless communications device [Device 202(2), see Fig. 2] carried by the user [The notification module 108 obtains coordinates to identify the geographic locations of the cellular phone that has moved beyond the maximum distance, see Col 9, Lines 48-63 and Col 2, Lines 22-24]. Therefore, the combined teachings of Maeng and Bhatia disclose the amended claimed limitation.

Argument (2): Regarding Claims 1 and 15, Applicant contends that the newly cited Chaudhri fails to expressly disclose performing object recognition limited to within the defined region to identify the defined object.
Examiner’s Response: Examiner agrees with the Applicant that Chaudhri does not expressly disclose performing object recognition limited to within the defined region to identify the defined object. However, object recognition is determined by Maeng. Specifically, Maeng 

Argument (3): Regarding Claim 8, Applicant argues that The Office Action contends Maeng discloses continuously determining if each previously identified object tag being detected and based on that the tag may be unregistered and the list gets updated in Column 10, lines 16-29. (See Office Action, p. 7). Maeng discloses detection of previously identified objects and after a period of time, may un-register each tag. Maeng also discloses if each valid tag is continuously identified, a sensor or motion sensor may be deactivated until each previously identified identification tag is undetected. However, Meng fails to disclose registering a behavior of the user. Furthermore, Meng fails to disclose the registered behavior being a frequently occurring behaviour of the user. Additionally, Meng fails to disclose a group of objects are registered as being carried by the user when said frequently occurring behaviour of the user is registered, the group of objects being specified as the expected set of objects associated with the activity sensed as a change in location of the wireless communications device carried by the user.
Examiner’s Response: Examiner respectfully disagrees. The teachings of Maeng disclose a method wherein a behaviour of the user is registered [The user sets up OIDDM 200 to detect object identification tag(s) 211 between 7 AM and 10 AM and not detect object identification tag(s) 211 at other times or days of the week or to identify some object identification tag(s) 211 
Further, the Examiner notes that the limitation is contingent, due to the use of "if is concluded …" and “when said frequently …” in a method claim, and hence is not within the patentable scope of the claim. However, for compact prosecution, prior art was applied to the limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/MARYAM SOLTANZADEH/             Examiner, Art Unit 2646                                                                                                                                                                                           
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646